DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the egg envelope” in line 2 as well as “egg plasma” in lines 3-4.  The disclosure at the time of filing never references the term “envelope.”  There was not adequate written description at the time of filing for the caviar product to have both an egg plasma as well as an egg envelope.
Claim 15 recites the limitation “dipped in a second saline solution” in line 3.  There was not adequate written description support at the time of filing for the eggs to be dipped in a first saline solution and a second saline solution.
Claims 2-14 and 16-21 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the egg envelope” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a caviar like product” in line 1.  The term “caviar like” is a relative term which renders the claim indefinite. The term “caviar like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the live, mature, and ovulated eggs” in line 3.  There is insufficient antecedent basis for the live and mature eggs to ben in an ovulated state.
Claim 1 recites the limitation “the live, mature eggs” in line 5.  It is unclear if the live, mature eggs are in an ovulated state as recited in Claim 1, line 3 or are not in an ovulated state.
Claim 4 recites the limitation “the potassium treatment step” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the solution” in line 7.  It is unclear if this refers to “a solution of water and calcium” recited in Claim 5, lines 2-3, “a saline solution” recited in Claim 1, line 5, “a solution of water and potassium” recited in Claim 1, lines 6-7, or to an entirely different solution.
Claim 9 recites the limitation “the solution of water and calcium” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “caviar like product” in line 2.  The term “caviar like” is a relative term which renders the claim indefinite. The term “caviar like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation “stored in hermetically sealed glass containers for one to three” in lines 2-3.  It is unknown what is meant by this limitation.
Claim 14 recites the limitation “caviar like product” in line 2.  The term “caviar like” is a relative term which renders the claim indefinite. The term “caviar like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation “have a texture in a hardness test below 0.3 Newton” in line 3.  It is unknown what is meant by this limitation.  A texture is not measured by hardness.  It is unknown how texture is correlated with the units of Newton.
Clarification is required.
Claims 2-3, 6-8, 10-12, 15-18, and 20-21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 1-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593, Wakamaeda et al. US 5,453,289, and Kuwabara et al. US 4,375,481.
Regarding Claim 1, Koehler-Guenther discloses a method for producing caviar from live, mature eggs of fish wherein the live, mature, and ovulated eggs are in a fertile (‘032, Column 5, lines 26-36) but unfertilized state (‘032, Column 7, lines 40-43) comprise egg plasma (‘302, Column 10, lines 1-11).  The caviar has an egg plasma (‘032, Column 10, lines 1-5).  The method comprises treating the live, mature, and ovulated eggs in a saline solution (‘032, Column 7, lines 40-48).  Since the eggs are treated in a saline solution, the eggs would not be damaged because the reference would not teach a step that would be non-enabling that would destroy the objective of the reference to processing eggs without harmful intervention on the aquatic animal processed into delicacy foods (‘032, Column 1, lines 18-23).
Caviar Nutrition Facts provides evidence that it was known in the food art that caviar is rich in potassium (Page 3).
Koehler-Guenther as further evidenced by Caviar Nutrition Facts is silent regarding subsequently treating the live, mature eggs in a solution of water and potassium in a concentration which does not damage the live, mature eggs and does not change the egg’s potassium content wherein the solution has a temperature that does not damage the live, mature eggs wherein the live, mature eggs are treated in the solution for a duration of a potassium exposure time until an egg membrane of the live, mature eggs obtain a desired elastic stabilization.
Hiraoka et al. discloses a method for producing fish eggs in the form of salted roes (‘593, Paragraph [0003]) comprising treating the eggs in a solution of water and potassium (‘593, Paragraphs [0019]-[0021]).  The solution of potassium and water added to the eggs would not damage the eggs and the solution would be at a temperature that does not damage the eggs since the objective of Hiraoka et al. is to treat fresh fish eggs to have an extended tasting period (‘593, Paragraph [0003]).  The fish eggs of Hiraoka et al. would not have an extending tasting period if the solution of potassium and water added to the eggs or the solution temperature damaged the eggs.  The aqueous alkali solution remaining on the fish eggs is washed off or neutralized (‘593, Paragraph [0013]), which would not change the potassium content of the eggs.  Furthermore, the limitations “wherein the live, mature, and ovulated eggs are treated in the solution for a duration of potassium exposure time until an egg envelope of the live, mature, and ovulated eggs obtain a desired elastic stabilization” reads on any potassium exposure time since the “desired elastic stabilization” is not specified.  Any “desired elastic stabilization” reads on the claimed limitations.
Both Koehler-Guenther and Hiraoka et al. are directed towards the same field of endeavor of methods of producing fish eggs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Koehler-Guenther and treat the live, mature, and ovulated eggs in a solution of water and potassium as taught by Hiraoka et al. in order to remove miscellaneous germs (‘593, Paragraph [0018]).
Further regarding Claim 1, Koehler-Guenther as further evidenced by Caviar Nutrition Facts in view of Hiraoka et al. is silent regarding the water being deionized prior to the addition of a potassium donor for forming a cationic component in the solution.
Wakamaeda et al. discloses a method of producing fish roe (‘289, Column 1, lines 8-13) comprising using distilled water to homogenize the roe (‘289, Column 7, lines 49-53).  The disclosure of using distilled water reads on the claimed deionization step.
Both Koelher-Guenther and Wakamaeda et al. are directed towards the same field of endeavor of methods of making fish egg products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water in the solution of Koehler-Guenther and use distilled/deionized water since Wakamaeda et al. teaches that using distilled/deionized water was known in the processing of fish egg products.
Further regarding Claim 1, Koelher-Guenther discloses the caviar product from live, mature eggs of fish having two layers (innermost membrane and outermost membrane) and multiple players in an egg envelope (membrane) (‘032, Column 1, lines 1-11).  However, Koelher-Guenther is silent regarding the caviar product from live, mature eggs of fish having three or more layers in the egg envelope.
Kuwabara et al. discloses a three layered artificial roe (‘481, Column 4, lines 17-22).
Both Koelher-Guenther and Kuwabara et al. are directed towards the same field of endeavor of fish egg products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the caviar to have three or more layers in the egg envelope since Kuwabara et al. teaches that it was known and conventional that fish eggs having three layers were known and conventional in the fish egg art.
Regarding Claim 2, Hiraoka et al. discloses the potassium donor being at least one potassium salt (‘593, Paragraph [0021]).
Regarding Claim 3, Hiraoka et al. discloses potassium cations in the solution of water and potassium (‘593, Paragraph [0021]).  Hiraoka et al. is silent regarding the concentration of the potassium cations in the solution of water and potassium being between 0.1 mmol/l and 3.0 mmol/l.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 4, Hiraoka et al. discloses the potassium exposure time in the potassium treatment step being between 5 and 30 minutes (‘593, Paragraph [0024]), which encompasses the claimed potassium exposure time of between 5 and 30 minutes.  In the case where the claimed potassium exposure time overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 5, Hiraoka et al. discloses treating the live, mature, and ovulated eggs in a solution of water and calcium after or prior to treating the live, mature, and ovulated eggs in another alkali solution (’593, Paragraph [0021]).  The solution of calcium and water added to the eggs would not damage the eggs and the solution would be at a temperature that does not damage the eggs since the objective of Hiraoka et al. is to treat fresh fish eggs to have an extended tasting period (‘593, Paragraph [0003]).  The fish eggs of Hiraoka et al. would not have an extending tasting period if the solution of calcium and water added to the eggs or the solution temperature damaged the eggs.  Furthermore, the limitations “wherein the live, mature, and ovulated eggs are treated in the solution for a duration of calcium exposure time until an egg envelope of the live, mature eggs obtain a desired elastic stabilization” reads on any potassium exposure time since the “desired elastic stabilization” is not specified.  Any “desired elastic stabilization” reads on the claimed limitations.
Both Koehler-Guenther and Hiraoka et al. are directed towards the same field of endeavor of methods of producing fish eggs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Koehler-Guenther and treat the live, mature eggs in a solution of water and calcium as taught by Hiraoka et al. in order to remove miscellaneous germs (‘593, Paragraph [0018]).
Regarding Claim 6, Hiraoka et al. discloses the calcium donor being at least one calcium salt (‘593, Paragraph [0021]).
Regarding Claim 7, Hiraoka et al. discloses calcium cations in the solution of water and potassium (‘593, Paragraph [0021]).  Hiraoka et al. is silent regarding the concentration of the calcium cations in the solution of water and calcium being between 0.1 mmol/l and 3.0 mmol/l.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 8, Hiraoka et al. discloses the calcium exposure time being  between 10 and 30 minutes (‘593, Paragraph [0024]), which encompasses the claimed potassium exposure time of between 9 and 30 minutes.  In the case where the claimed calcium exposure time overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 9, Hiraoka et al. discloses the temperature of the solution of water and potassium being between 0 and 10°C (‘593, Paragraph [0025]), which overlaps one of the claimed solution temperature ranges of between 1° and 15°C.  In the case where the claimed solution temperature range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 10, Koehler-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al., Wakamaeda et al., and Kuwabara et al. is silent regarding the deionized water having an electrical conductivity at 25°C of between 1 µS/cm and 15 µS/cm.  However, differences in the electrical conductivity of the deionized water will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such electrical conductivity of the deionized water is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 11, Hiraoka et al. discloses the solution of water and potassium having a pH between 7.0 and 8.0 (‘593, Paragraph [0023]), which falls within the claimed pH range of 6.8 and 8.0.  In the case where the claimed pH range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 12, Hiraoka et al. discloses salting the live, mature eggs with sodium chloride after treating the live, mature, and ovulated eggs in the solution of water and potassium wherein the sodium chloride is free of potassium and calcium donors (‘593, Paragraphs [0026] and [0040]).
Kohler-Guenther modified with Hiraoka et al. is silent regarding the sodium chloride being 2.0% to 3.8%.  However, differences in concentration of the sodium chloride will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium chloride concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 15, it is noted that any desired elastic stabilization reads on the limitation “wherein after the desired elastic stabilization is achieved” since the specific desired elastic stabilization value is not specified.  Additionally, Kohler-Guenther teaches the live, mature eggs being dipped in a saline solution (‘032, Column 7, lines 40-44).  Furthermore, since the eggs are treated in a saline solution, the eggs would not be damaged because the reference would not teach a step that would be non-enabling that would destroy the objective of the reference to processing eggs without harmful intervention on the aquatic animal processed into delicacy foods (‘032, Column 1, lines 18-23).  Additionally, the claim does not require the second saline solution to be different than the initial saline solution.  The claims broadly require dipping the eggs in a saline solution and dipping the eggs in the same saline solution in a separate step.  The recitation of dipping eggs in the same saline solution in two separate steps does not provide a non-obvious functional difference over the prior art since the eggs would be washed off if dipped in the saline solution once or if dipped in the saline solution twice. 
Regarding Claim 17, Kohler-Guenther discloses the live, mature, and ovulated eggs of fish being harvested in an ovulated state by stripping (‘032, Column 5, lines 33-38).
Regarding Claim 18, Kohler-Guenther discloses the live, mature eggs being harvested from rent and natural bony fish (‘032, Column 8, lines 18-21).
Regarding Claim 19, Kohler-Guenther is silent regarding the live, mature eggs having a grain size equal to or greater than 3.2 mm.  However, limitations relating to the size of the grain size are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 19, the limitations “or have a texture in a hardness test below 0.3 Netwon” are naturally taught by Kohler-Guenther since the live, mature eggs of fish of Kohler-Guenther necessarily has a texture.
Regarding Claim 20, Kohler-Guenther discloses the saline solution being a physiological saline solution (‘032, Column 7, lines 40-44).
Regarding Claim 21, Kohler-Guenther discloses using a saline solution (‘032, Column 7, lines 40-44).
Kohler-Guenther is silent regarding the saline solution being 0.6 percent to 1.0 percent saline solution.  However, differences in concentration of the saline solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saline solution concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593, Wakamaeda et al. US 5,453,289, and Kuwabara et al. US 4,375,481 as applied to claim 12 above in further view of “How Caviar Is Kept Fresh” (< https://caviarlover.com/blog/fresh-caviar-information/#:~:text=There%20are%20a%20number%20of,F%20to%2038%C2%B0F.>) (published July 12, 2016).
Regarding Claim 13, Hiraoka et al. discloses freezing the eggs (‘593, Paragraphs [0016] and [0022]).
Koelher-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al., Wakamaeda et al., and Kuwabara et al. is silent regarding the caviar being stored in hermetically sealed glass containers for one to three months at a temperature between -2°C and -4°C.
How Caviar Is Kept Fresh discloses storing an unopened fresh caviar at 28 to 30 degrees Fahrenheit, which converts to -2.22°C to -1.11°C, which overlaps the claimed storage temperature of between -2°C to -4°C, and the caviar being kept in sealed glass jar containers (Page 2).
Both modified Koelher-Guenther and How Caviar Is Kept Fresh are directed towards the same field of endeavor of methods of making caviar or fish egg products.  It would have been obvious to one of ordinary skill in the art to modify the process of modified Koelher- Guenther and store the caviar in hermetically sealed glass containers for one to three months at a temperature that overlaps the claimed temperature range as taught by How Caviar is Kept Fresh since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  How Caviar Is Kept Fresh teaches that the claimed temperature storage ranges were suitable temperatures to store caviar for an indefinite amount of time.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593, Wakamaeda et al. US 5,453,289, and Kuwabara et al. US 4,375,481 as applied to claim 12 above in further view of Katayama et al. US 5,965,191.
Regarding Claim 14, Koelher-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al., Wakamaeda et al., and Kuwabara et al. is silent regarding the caviar being subsequently frozen in a temperature range between -20°C and -15°C.
Katayama et al. discloses a frozen fish roe (‘191, Column 10, lines 37-44) wherein the fish is frozen at -20°C (‘191, Column 18, lines 39-44), which falls within the claimed freezing temperature range of -20°C and -15°C.
Both Koehler-Guenther and Katayama et al. are directed towards the same field of endeavor of methods of making fish based products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the caviar product of Koehler-Guenther and freeze the caviar at a temperature of -20°C since Katayama et al. teaches that the claimed temperature range is a suitable freezing temperature for preserving fish products.  Additionally, it would have been obvious to one of ordinary skill in the art to modify the process of modified Koelher- Guenther and freeze the caviar at a temperature that falls within the claimed freezing temperature range as taught by Katayama et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Katayama et al. teaches that the claimed freezing temperature range were suitable temperatures to freeze fish products to preserve the fish products.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016 in view of Hiraoka et al. US 2004/0091593, Wakamaeda et al. US 5,453,289, and Kuwabara et al. US 4,375,481 as applied to claim 1 above in further view of Towers (“Determining Ovarian Maturity in Farmed Sturgeon for Caviar Production Using Fourier Transform Infrared Spectroscopy” (<https://thefishsite.com/articles/determining-ovarian-maturity-in-farmed-sturgeon-for-cavira-production-using-fourier-transform-infrared-spectroscopy>) (published April 28, 2014).
Regarding Claim 16, Koehler-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al., Wakamaeda et al., and Kuwabara et al. is silent regarding the live, mature eggs of fish having a polarization index “PI” of 0.05≤PI≤0.15.
Towers discloses that a measurement of polarization index (PI) is a way to assess ripeness of white surgeon females and the proper time of harvest (Page 2).  Towers also teaches it is better to select females with PI scores of less than 0.10 for spawning induction and that an egg polarization index of 0.06-0.08 is preferable (Page 5), which falls within the claimed polarization index of 0.05≤PI≤0.15.
It would have been obvious to one of ordinary skill in the art to modify Koehler-Guenther and use live, mature eggs having a polarization index of 0.06-0.08 as taught by Towers, which falls within the claimed polarization index range of 0.05≤PI≤0.15, since where the claimed polarization index ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Towers teaches that the claimed polarization index ranges were suitable polarization index ranges for spawning induction.

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to the rejections of 35 USC 112(b) regarding the term “caviar like” that Paragraphs [0003]-[0004] of the Specification informs with reasonable certainty a person of ordinary skill in the art about the scope of the invention.
Examiner notes that Paragraphs [0003]-[0004] do not provide an explicit definition for the term “caviar like.”  Additionally, applicant has not explained what the term “caviar like” means in the context of the claimed invention.  Therefore, this particular rejection to 35 USC 112(b) has been maintained.
Examiner notes that the other rejections to 35 USC 112(b) not involving the use of the term “caviar like” have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant argues on Pages 13-14 of the Remarks that none of the references discloses treating live, mature, and ovulated eggs in a solution of water and potassium as recited in Claim 1.  Applicant contends that Hiraoka makes no mention of eggs that are live, mature, and/or ovulated and that Hiraoka discloses treating fish eggs from harvested, i.e. dead animals with an aqueous alkali solution.  Applicant continues that Kohler-Guenther indicates that prior to its disclosure of live, mature, and ovulated eggs were discarded in the art.  Applicant argues it would be illogical to conclude that the method of Hiraoka is intended to treat material that would be disposed of.
Examiner argues Hiraoka discloses a process for treating fresh fish eggs with an alkali solution (‘593, Paragraph [0003]).  The claims recite live fish eggs.  The claims do not recite live fish.  Hiraoka teaches taking the eggs out of a dead fish (‘593, Paragraph [0017]) wherein the eggs are fresh (‘593, Paragraph [0016]).  The disclosure of fresh eggs out of a dead fish reads on the claimed live fish eggs.  Both Koehler-Guenther and Hiraoka et al. are directed towards the same field of endeavor of methods of producing fish eggs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Koehler-Guenther and treat the live, mature, and ovulated eggs in a solution of water and potassium as taught by Hiraoka et al. in order to remove miscellaneous germs (‘593, Paragraph [0018]).  Therefore, this argument is not found persuasive.
Applicant argues on Page 14 of the Remarks that Hiraoka fails to disclose or suggest treating the live, mature, and ovulated eggs in a solution of water and potassium in a concentration which does not damage the live, mature, and ovulated eggs and does not change the eggs’ natural potassium content.  Applicant contends that Hiraoka only discloses potassium containing solutions with an open ended laundry list of potential alkali compounds that can be dissolved in water to produce an alkaline solution.  Applicant contends that Hiraoka does not disclose that any potassium containing solution is preferred or desirable.  Applicant continues that the Office appears to take official notice that a treatment of a solution of water and potassium in accordance with the disclosure of Hiraoka would not result in a change of the potassium content of the eggs because the aqueous alkali solution remaining on the fish eggs is washed off or neutralized and that Hiraoka allegedly contradicts the lack of change of the eggs’ potassium content stating that saccharides and salts may be incorporated into the aqueous alkali solution for the purpose of improving the penetration of the solution into the eggs to indicate that penetration of the potassium containing solution into the eggs occurs by addition of saccharides and salts as stated in Paragraph [0026] of Hiraoka.
Examiner argues since the eggs are treated in a saline solution, the eggs would not be damaged because the reference would not teach a step that would be non-enabling that would destroy the objective of the reference to processing eggs without harmful intervention on the aquatic animal processed into delicacy foods (‘032, Column 1, lines 18-23).  The claims do not specify any particular potassium concentration   Regarding applicant’s assertion that the aqueous alkali solution remaining on the fish eggs is washed off or neutralized and that Hiraoka allegedly contradicts the lack of change of the egg’s potassium content stating that saccharides and salts are incorporated into the aqueous alkali solution for penetrating the solution into the eggs, it is noted that the claim recites “egg’s natural potassium content.”  The “natural” potassium content of the eggs does not change.  The potassium content of the eggs may be adjusted at different points in the process.  However, the “natural” potassium content of the eggs is constant.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 15-16 of the Remarks that a person of ordinary skill in the art would not have been motivated to add a washing step with a solution of water and potassium as disclosed by Hiraoka into the method disclosed by Koehler-Guenther.  Applicant contends that the process of Koehler-Guenther already removes germs and it would be redundant to add another step to do so in that Koehler-Guether teaches the treatment has a bactericidal effect.  Applicant continues that a person of ordinary skill in the art would not be motivated to combine the distilled water disclosed by Wakamaeda with the potassium containing solution of Hiraoka and that the distilled water used in Wakamaeda was not used to process fish eggs but to assay the salt content of certain fish egg products and does not process fish products using a solution containing deionized water.
Examiner argues that the primary reference of Koehler-Guenther teaches providing a bactericidal effect to ovulated eggs (‘032, Column 8, lines 14-17).  Hiraoka teaches the aqueous alkali solution remaining on the fish eggs is washed off or neutralized (‘593, Paragraph [0013]).  One of ordinary skill in the art would modify the solution used in the process of Koehler-Guenther and use an aqueous potassium alkali solution as taught by Hiraoka (‘593, Paragraph [0021]) since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hiraoka teaches that there was known utility in the caviar/fish egg art to utilize an aqueous potassium alkali solution to provide a bactericidal effect to the ovulated eggs of fish eggs of the primary reference of Koehler-Guenther.  Furthermore, Wakamaeda teaches using distilled water in homogenizing roe.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water in the solution of Koehler-Guenther and use distilled/deionized water since Wakamaeda et al. teaches that using distilled/deionized water was known in the processing of fish egg products.  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792